ITEMID: 001-95861
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF PEŠKOVÁ v. THE CZECH REPUBLIC
IMPORTANCE: 3
CONCLUSION: Remainder inadmissible;Violation of P1-1;Pecuniary damage - award
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Zdravka Kalaydjieva
TEXT: 5. In 1979 the applicant purchased a one-third share in certain real estate in Neštěnice which had been donated to the State by the original owners in 1966. The purchase price of 25,326 Czech korunas (CZK) (950 euros (EUR)) for the whole property was fixed by an expert in September 1978.
6. At the time the application was lodged the property was being used by the applicant's daughter and her family.
7. On 25 August 1992, after the entry into force of Act no. 229/1991 (“the Land Ownership Act”), a certain M. instituted restitution proceedings in the Benešov District Court (okresní soud) against five co-owners, including the applicant, seeking recovery of the property in issue by virtue of section 8 (1) of the Land Ownership Act. M. alleged that the acquisition of the property by the applicant and the other co-owners had been vitiated by a breach of the regulations in force at the time, that they had enjoyed an unlawful advantage, and that the price they had been required to pay had been lower than the real value of the property.
8. On 29 September 2000, after the case had been examined by the courts at three levels of jurisdiction between 1995 and 2000, the District Court ruled against the applicant and the other co-owners and transferred the title to the property to P., the daughter of the original plaintiff who had died in the meantime. In the course of the proceedings, several expert reports assessing the value of the disputed property at the time of its acquisition by the applicant had been produced at the request of the District Court: an expert report valuating the property at CZK 31,012 (EUR 1,165), an audit report by a company, S., fixing the price at CZK 29,889 (EUR 1,123) and an amendment to the audit report setting the price at CZK 69,347 (EUR 2,606). It emerged from this amendment that when valuing the property the earlier reports had been based on the correct price regulation but certain interpretative directives (směrnice a pokyny) issued by the Ministry of Finance had been disregarded. The court found on the one hand that the defendants had acquired the property at a lower price than that required by the law in force at the material time. On the other hand, the plaintiff had failed to establish that they had enjoyed an unlawful advantage when acquiring the property, in that the father of one of them was a member of the communist party.
9. On 11 April 2001 the Prague Regional Court (krajský soud) upheld the judgment of the first-instance court. It accepted the conclusions set out in the amendment to the audit report, as the reasons for the difference in prices had been satisfactorily explained. Thus, it considered a new audit, as suggested by the applicant, to be superfluous. The Regional Court's judgment became final on 8 August 2001.
10. On 24 September 2002 the Supreme Court (Nejvyšší soud), without holding a public hearing, dismissed the applicant's appeal on points of law (dovolání) of 20 August 2001, stating, inter alia, as follows:
“The court of cassation finds well-founded [the applicant's] arguments challenging the legal conclusions of the audit report. ... There was no reason to apply ... the particular provision of section 12 (2) of the Price Regulations, which only concerned expropriation and was intended to protect persons from whom real estate was taken ...
Despite this interpretation ..., the court of cassation could not grant the applicant's request to quash as incorrect the judgment of the appellate court. Even if the wear and tear [to the property] had not been calculated at 70%, as applied by the amendment to the audit report, but at 80%, as applied in the previous expert reports, the price ... fixed under the Price Regulations would have been higher than the purchase price agreed between the parties ... The difference in the prices is thus not based on the subjective valuation of the expert or his interpretation of the Price Regulations, but also on the smaller surface area considered by the original expert ... [as well as] the wrong classification of the construction ... In these circumstances, the finding of the appellate court that the defendants had acquired the disputed property at a price lower than that established by the Price Regulations is correct ...”.
11. On 28 January 2003 the Constitutional Court (Ústavní soud) dismissed a constitutional appeal by the applicant (ústavní stížnost) in which she alleged, in particular, a violation of Articles 11 (right to property) and 36 § 1 (right to judicial protection) of the Charter of Fundamental Rights and Freedoms (Listina základních práv a svobod).
12. In December 2004 the applicant was reimbursed by the Ministry of Agriculture her share of the purchase price of the property, corresponding to CZK 6,493 (EUR 244). Moreover, the Ministry proposed the applicant and the other co-owners a sum of CZK 554,421 (EUR 20,833) in compensation for the costs reasonably incurred for the upkeep of the property. That sum was fixed by an expert and the applicant was ready to accept it. However, due to an objection by P., the new owner of the property, against whom the Ministry of Agriculture would have had a counterclaim, that sum was not paid out. In a letter of 4 November 2005, the Ministry of Justice advised the applicant to seek that compensation by means of a civil action against the Ministry. The applicant failed to do so however.
13. In an expert report produced for the purposes of inheritance proceedings after the applicant's father (one of the co-owners) had died on 23 November 2000, the disputed property was valued at CZK 1,779,580 (EUR 66,868). According to a resolution of the Prague 4 District Court of 28 August 2001, the one-third share left by the deceased was acquired by the applicant. The resolution became final on 13 October 2001.
14. In a letter of 11 December 2006 the Ministry of Justice informed the applicant that it had found that her right to a determination of her civil claim within a reasonable time had been violated and that she had been awarded CZK 67,500 (EUR 2,536) in non-pecuniary damages for the length of the restitution proceedings. In a letter of 20 February 2007 the applicant informed the Court that she did not wish to pursue her claim before the domestic courts.
15. The relevant domestic law and practice in matter of restitution are set out in the Court's judgment Zvolský and Zvolská v. the Czech Republic (no. 46129/99, § 25, ECHR 2002IX). The relevant domestic law and practice concerning remedies for excessive length of judicial proceedings are set out in the Court's decision in the case of Vokurka v. the Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
16. Under section 243a of the Code of Civil Procedure, the court of cassation decides on an appeal on points of law without holding a hearing. The court holds a hearing if it considers it appropriate or if it has to review evidence.
